Case: 19-11362       Document: 00515708016            Page: 1      Date Filed: 01/14/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     No. 19-11362
                                                                             January 14, 2021
                                   Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Innocent Wangwamba,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-307-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Innocent Wangwamba pleaded guilty, per a plea agreement with an
   appeal waiver, of theft of government money. He was sentenced to prison
   followed by supervised release.
          Wangwamba’s appointed counsel filed a brief in this appeal, then


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-11362      Document: 00515708016            Page: 2    Date Filed: 01/14/2021




                                      No. 19-11362


   moved to withdraw his representation and his brief and requested to substi-
   tute Wangwamba’s pro se brief. Because counsel has not shown that there is
   a conflict of interest or that the interests of justice require relief of counsel,
   we deny the motion. See Fifth Circuit Plan Under the Crim-
   inal Justice Act § 5(B); see also Myers v. Johnson, 76 F.3d 1330, 1335
   (5th Cir. 1996) (noting that a defendant who accepts the assistance of counsel
   on appeal has no constitutional right to hybrid representation and cannot
   expect to be allowed to file a supplemental pro se brief).
          Wangwamba challenges the denial of his motion to withdraw his guilty
   plea. We review for abuse of discretion. United States v. McKnight, 570 F.3d
   641, 645 (5th Cir. 2009). In evaluating the denial of a motion to withdraw a
   guilty plea, we consider the totality of the circumstances, including the seven
   factors in United States v. Carr, 740 F.2d 339, 343−44 (5th Cir. 1984).
          The record supports the denial based on the district court’s consid-
   eration of the Carr factors. Wangwamba’s bald assertion of innocence is in-
   sufficient to show that the court erred in denying the motion to withdraw the
   guilty plea. See United States v. Bond, 87 F.3d 695, 701 (5th Cir. 1996). Also
   weighing against Wangwamba is the ten-month delay before he filed his orig-
   inal motion to withdraw his guilty plea, his later withdrawal of that motion,
   and an additional six-month delay in filing a second motion to withdraw his
   guilty plea (which he also sought to withdraw). See, e.g., United States v.
   Thomas, 13 F.3d 151, 153 (5th Cir. 1994) (finding a six-week delay “signifi-
   cant”).
          Wangwamba also received close assistance of counsel, and his guilty
   plea and plea waiver were knowing and voluntary. See McKnight, 570 F.3d
   at 646−48; Carr, 740 F.2d at 345. And finally, the district court was in the
   “best position to know the effect that the withdrawal [would have] on its
   resources.” Carr, 740 F.2d at 345. Accordingly, Wangwamba has failed to




                                           2
Case: 19-11362      Document: 00515708016           Page: 3   Date Filed: 01/14/2021




                                     No. 19-11362


   demonstrate that the district court abused its discretion in denying the
   motion to withdraw his guilty plea.
          Wangwamba challenges a special condition of supervised release that
   was included in the written judgment but not pronounced at sentencing. He
   and the government agree that the appeal waiver applies to this issue, see
   United States v. Higgins, 739 F.3d 733, 737−39 (5th Cir. 2014), but he raises
   the claim to preserve it for future appellate review. We agree that the waiver
   applies and that the claim is foreclosed. Id.
          The judgment is AFFIRMED, and the motion to withdraw is
   DENIED.




                                          3